United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2223
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Terry Lee Harmon,                      *
                                       *       [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 6, 2004

                                 Filed: February 12, 2004
                                  ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Terry Lee Harmon pleaded guilty to possessing with intent to distribute
5 grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B). The district court1 sentenced him to 71 months imprisonment and 4 years
supervised release. On appeal, Mr. Harmon’s counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967).


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
       After carefully reviewing the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm. We
also grant counsel’s motion to withdraw.
                         ______________________________




                                         -2-